VICKERY, J.
1. Order appointing receiver for corporation was final order to which petition in error may be prosecuted.
2. Order overruling motion to remove receiver is not an order affecting- substantial rights of parties to which error may be prosecuted.
3. Where receiver was appointed and court subsequently overruled motion to remove receiver, petition in error filed more than seventy days after order appointing receiver was entered by common pleas court, though within seventy days of order overruling motion to remove, was not filed in time.
(Levine, PJ., and Sullivan, J., concur.)
For reference to full opinion, see Omnibus Index, last page, this issue.